            Case 3:14-cv-01429-VLB Document 86 Filed 11/29/18 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

COLE WILLIAMS AND NOVACK                       :
LAZARE, on behalf of themselves and all        :
others similarly situated,                     :     Civil Action No.:
                                               :     3:14-CV-1429-VLB
                Plaintiffs,                    :
                                               :
       v.                                      :
                                               :
GENERAL NUTRITION CENTERS,                     :
INC. and GENERAL NUTRITION                     :
CORP.,                                         :
                                               :
                Defendants.                    :

              FINAL ORDER APPROVING CLASS ACTION SETTLEMENT

       Before the Court is Plaintiffs’ Unopposed Motion for Order for Final Approval of

Rule 23 Class Action Settlement. Defendants do not oppose Plaintiffs’ motion. For good cause

shown, and as more fully explained below, the motion is GRANTED, the Agreement is

APPROVED, and this Civil Action is DISMISSED WITH PREJUDICE.

       1.       The Court preliminarily approved the settlement agreement that is the subject of

this motion (the “Agreement”) by order entered on (the “Rule 23 Preliminary

Approval Order”). A copy of the Agreement was attached to Plaintiffs’ motion for preliminary

approval as an exhibit, and it is incorporated in this Order by reference. The terms used in this

Final Approval Order shall have the same meaning as they are defined in the Agreement.

       2.       On , the Court conducted a Fairness Hearing to consider final

approval of the Agreement. The Court has considered all matters submitted to it at the Fairness

Hearing and otherwise, the pleadings on file, the applicable law, and the record.

       3.       Final Certification of the Rule 23 Class. The Court finds that the proposed

Rule 23 Class, as defined in the Agreement, meets the requirements of Rule 23(a) and
            Case 3:14-cv-01429-VLB Document 86 Filed 11/29/18 Page 2 of 4




Rule 23(b)(3) of the Federal Rules of Civil Procedure. Accordingly, for settlement purposes

only, the Court certifies the Rule 23 Class consisting of the following:

       All individuals who, at any time during the period between September 29, 2012
       and July 5, 2014, were employed by Defendants within the State of Connecticut
       as full-time salaried store managers and/or assistant store managers.

The Parties agreed upon a list of those individuals who are designated, for settlement purposes

only, as Rule 23 Class Members, which is attached to the Agreement as Exhibit A.

       4.       Class Representatives. For purposes of settlement, the Court approves the

Named Plaintiffs, Cole Williams and Novack Lazare, as the Class Representatives.

       5.       Class Counsel. For purposes of settlement, the Court appoints as Class Counsel

for the Rule 23 Class Richard E. Hayber of the Hayber Law Firm, LLC, 221 Main Street, Suite

502, Hartford, CT 06106, and Stephen J. Fitzgerald and Joshua R. Goodbaum, of Garrison,

Levin-Epstein, Fitzgerald & Pirrotti, P.C., 405 Orange Street, New Haven, CT 06511. Named

Plaintiffs may file a separate Petition for Attorney’s Fees and Costs in accordance with Section

4.7 of the Agreement. The Court will enter a separate order adjudicating Named Plaintiffs’

Petition for Attorney’s Fees and Costs.

       6.       Approval of the Agreement. The Court approves the Agreement and finds that it

is a reasonable compromise of the claims of the Rule 23 Class Members. The Agreement is fair,

just, reasonable and adequate to, and in the best interest of, the Rule 23 Class Members. It

achieves a definite and certain result for the benefit of the Rule 23 Class Members that is

preferable to continuing litigation in which the Rule 23 Class Members would necessarily

confront substantial risk (including the risk of non-certification of a class and the risk of loss),

uncertainty, delay, and cost. This Order constitutes final approval of the Agreement. The

Agreement is binding on the parties to it and on all members of the Rule 23 Class Members



                                                 2
            Case 3:14-cv-01429-VLB Document 86 Filed 11/29/18 Page 3 of 4




excepting only those individuals, if any, who excluded themselves from the Class in accordance

with the terms of the Agreement.

       7.       Notice to the Rule 23 Class. The Court determines that notice was given as

required by the Rule 23 Preliminary Approval Order. The Court finds that the notice given of the

proposed settlement was the best practical notice under the circumstances and provided the

Rule 23 Class Members with fair and adequate notice of the terms of the Agreement and the

Fairness Hearing, and of their right to exclude themselves from the class or to object to the

settlement. The Court finds the Notice satisfied the requirements of Rule 23 of the Federal Rules

of Civil Procedure.

       8.       The Court finds that the Agreement: (a) is fair to all parties; (b) reasonably

resolves a bona fide disagreement between the parties with regard to the merits of the claims of

the Named Plaintiffs and the Rule 23 Class Members; and (c) demonstrates a good faith intention

by the parties that these claims be fully and finally resolved, not subject to appellate review, and

not re-litigated in whole or in part at any point in the future. The Court therefore approves the

Agreement, including its release of claims.

       9.       By operation of the Agreement and this Final Approval Order, and except as to

such rights or claims as may be created by the Agreement or those non-waivable by law, Named

Plaintiffs and all Participating Rule 23 Class Members are hereby irrevocably and

unconditionally deemed to have forever and fully released Defendants and all Released Parties

from any and all Released Claims. The Named Plaintiffs and the Participating Rule 23 Class

Members are forever barred from bringing or presenting any action or proceeding against

Defendants or any of the Released Parties that involve or assert any of the Released Claims.




                                                 3
            Case 3:14-cv-01429-VLB Document 86 Filed 11/29/18 Page 4 of 4




       10.      The Agreement shall be administered in accordance with its terms. Without

affecting the finality of this judgment, the Court reserves jurisdiction over the implementation,

administration, and enforcement of this judgment and the Agreement and all matters ancillary to

the same.

       11.      The Agreement reflects a compromise of disputed claims. The findings and

rulings in this Final Approval Order are made for the purposes of settlement only. Nothing in the

Agreement or this Final Approval Order, or in any ancillary documents, actions, statements, or

filings made in furtherance of settlement, shall be deemed or admissible or used as evidence of

(or as an admission of) liability by Defendants or any of the Released Parties, or of any fault or

wrongdoing whatsoever, or as evidence that (or as an admission that) this action may proceed as

a class action under Rule 23 of the Federal Rules of Civil Procedure for any purpose other than

settlement.

       12.      This Civil Action is DISMISSED WITH PREJUDICE.


6RRUGHUHGWKLVWKGD\RI1RYHPEHUDW+DUWIRUG&RQQHFWLFXW


                                             ________________V____________________
                                             VANESSA L. BRYANT
                                             UNITED STATES DISTRICT JUDGE




                                                4
